DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 GRSG HOLDINGS, LLC d/b/a GET READY, SET, GROW ACADEMY,
                        Appellant,

                                    v.

     JEANINE PALINA ZIMMERMAN and ROBERT ZIMMERMAN,
                         Appellees.

                              No. 4D21-115

                              [June 24, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald R. Corlew, Judge; L.T. Case No.
502019CC012061.

  Wayne Kaplan of Wayne Kaplan, P.A., Boca Raton, for appellant.

  Michael L. Schwebel of Zimmerman & Frachtman, P.A., Parkland, for
appellees.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.